DISMISS and Opinion Filed June 11, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-16-01404-CV

             OXYSURE SYSTEMS, INC., Appellant
                            V.
WFAA T.V. CHANNEL 8, TENGA MEDIA INC., AND JOBIN PANICKER,
                         Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-04556-2015

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Smith
      We reinstate this appeal. In February 2017, we abated this case due to Oxysure

Systems, Inc.’s bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an

independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on April 21, 2017, effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcy and of this appeal. We cautioned that the
failure to respond would result in the appeal being dismissed for want of prosecution.

See id. 42.3(b),(c). To date, no party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Chan v. SLK Builders, LLC., 2021 WL 2134157, at *1

(Tex. App.—Dallas May 26, 2021, no pet. h.) (mem. op.).




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

161404F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

OXYSURE SYSTEMS, INC.,                       On Appeal from the 416th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 416-04556-
No. 05-16-01404-CV          V.               2015.
                                             Opinion delivered by Justice Smith.
WFAA T.V. CHANNEL 8, TENGA                   Justices Molberg and Goldstein
MEDIA INC., AND JOBIN                        participating.
PANICKER, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 11, 2021.




                                       –3–